Citation Nr: 1507724	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-31 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Buffalo, New York


THE ISSUE

Entitlement to reimbursement of two full months of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) for two License and Certification (LAC) tests administered on November 9, 2011.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is the spouse of a Veteran still on active duty.  She received two months and 19 days of full-time benefits properly transferred to her by the Veteran in March 2011.

The appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 decision by the Department of Veterans Affairs (VA) educational center in Buffalo, New York, which awarded a payment of $80 reimbursement for two LAC tests and deducted two months of educational benefits, leaving a remainder of 19 days.  


FINDINGS OF FACT

1.  The appellant took two Virginia Communication and Literacy Assessment Tests for reading and writing on November 9, 2011.

2.  Pursuant to a February 2012 decision, the appellant was reimbursed test fees, amounting to $40 per test or a total of $80, and charged one month of education entitlement for each test for a total of two months.


CONCLUSION OF LAW

The deduction of two full months of education entitlement was erroneous and, therefore, criteria for reimbursement of the two full months of education entitlement for LAC tests administered on November 9, 2011 have been met.  38 U.S.C.A. § 3315 (West 2014); 38 C.F.R. §§ 21.9560, 21.9665 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In light of the favorable decision here, any deficiencies in notice or assistance are considered harmless error.

Reimbursement of 2 months of Educational Benefits

The appellant in this case was properly awarded two months and 19 days of educational benefits transferred to her from her husband, the Veteran, in March 2011.

In November 2011, she submitted a claim for reimbursement of LAC tests administered on November 9, 2011.  The Regional Office (RO) granted her claim, reimbursing her a total of $80 for the two tests and they deducted two months' worth of her educational benefits, leaving a remainder of 19 days.

The appellant appealed this decision on several grounds.  She feels the law was improperly applied in that one test reimbursement of $40 is nowhere near the nearly $1500 worth of one month educational benefits.  If the law is accurately applied, then the appellant offered to return the $80 in exchange for the reimbursed educational benefits.  Alternatively, the appellant argues her claim for LAC test reimbursement should never have been granted in the first place because the tests she took are not on the approved list in the regulations.

The Board surmises that the appellant really just wants reimbursement of the two months of educational benefits deducted from her and is willing to reimburse the $80 if needed. 

The educational assistance program under Chapter 33 (Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009. 38 C.F.R. § 21.9500. 

With regard to LAC test reimbursement, there is a slight ambiguity between the applicable regulations and the applicable statutory authority.  

The regulations indicate that an eligible recipient, who is entitled to educational assistance under Chapter 33, is entitled to receive a reimbursement of the lesser of $2000 or the fee charged for taking licensing and certification tests. See 38 C.F.R. § 21.9665.  Section 21.9560(b)(1) of the Code specifically indicates that VA will not make a charge against an individual's entitlement for approved LAC tests as provided under § 21.9665.  Id. § 21.9560(b)(1).

The regulations only allow for reimbursement of one LAC test.  The statutory authority, specifically 38 U.S.C.A. § 3315 was amended effective August 1, 2011 to allow for reimbursement for more than one LAC test, if the test is taken on or after August 1, 2011.  38 U.S.C.A. § 3315.  Since the tests in question here were taken after this date, the new statute applies.

Under the amended version of § 3315, there is no limit to the number of tests an applicant may take or number of times an eligible applicant may take the same test. For tests taken on or after August 1, 2011, 38 U.S.C.A. § 3315 also enumerates the calculation of the amount reimbursed and if/when a charge against an individual's entitlement under Chapter 33 for payment for a licensing or certification test is appropriate.  Id.

Specifically, under 38 U.S.C.A. § 3315, the amount payable for a LAC test may not exceed the lesser of (1) $2,000; (2) the fee charged for the test; or (3) the amount of entitlement available to the individual under this chapter at the time of payment for the test under this section.  38 U.S.C.A. § 3315(b)(1)-(3).  With regard to charging against an individual's account, if deemed appropriate under subsection (b), it is calculated at the rate of one month (rounded to the nearest whole month) for each amount paid that equals (1) for the academic year beginning on August 1, 2011, $1,460; or (2) $1,460 plus the percentage increase equal to the applicable academic year.  See 38 U.S.C.A. § 3315(c).

In other words, the plain language of the applicable law indicates an applicant's entitlement under Chapter 33 should not be charged against payment for a licensing or certification tests unless the amount is equivalent to or greater than the monthly education benefits rate for the applicable academic year.  In this case, the academic year in question is 2011, and therefore the appellant's tests would have to cost $1,460 or greater before a charge against her education entitlement would have been appropriate.  It is the "or" in the 38 U.S.C.A. § 3315(b) that is particularly important here.  It appears the RO reimbursed the fee of the tests and charged her entitlement by two months.  This is contrary to the plain language of the statute and the regulations as indicated above.

The Board finds reimbursement of the appellant's two months of educational benefits is warranted in this case.  As such, the Board will not disturb the appellant's award of $80 nor will the Board address the appellant's argument that her LAC reimbursement claim should have been denied. 

After a review of all the evidence, the Board finds that the appellant was properly reimbursed test fees for the two November 2011 licensing and certification tests, but improperly charged two months of education entitlement per test pursuant to requirements of 38 U.S.C.A. § 3315 . 

As indicated under 38 C.F.R. § 3315(b), entitlement charges are not generally made for reimbursements of approved LAC tests.  Effective August 8, 2011, 38 U.S.C.A. § 3315 was amended to allow for reimbursement of an unlimited number of LAC tests, but also included a special circumstance in which an appellant's entitlement could be charged for LAC tests.  The special circumstance occurs when the test fee is equal to one month of educational benefits.  At the time of the November 2011 tests, the amount specifically was $1,460.  Clearly, the reimbursement given the appellant here for these tests, which totaled $80 for both tests, was nowhere near this threshold.  Accordingly, the awarded reimbursement should have had no effect on her education entitlement. Reimbursement is granted.


ORDER

Reimbursement of two full months of education entitlement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill or Post-9/11 Educational Assistance) for two License and Certification (LAC) tests administered on November 9, 2011 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


